                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                              LAKE CHARLES DIVISION

JULIAN OKEAYAINNEH                               :           DOCKET NO. 19-cv-0150
     REG. # 20515-112                                            SECTION P

VERSUS                                           :           JUDGE DONALD E. WALTER


U.S. DEP’T OF JUSTICE, ET AL.                    :           MAGISTRATE JUDGE KAY


                                          JUDGMENT


       For the reasons stated in the Report and Recommendation (Record Document 14) of the

Magistrate Judge previously filed herein and after an independent review of the record, a de novo

determination of the issues, and consideration of the objections and “Motion For A Protective

Order To Stay” filed herein (Record Document 16), and having determined that the findings are

correct under applicable law;

       IT IS ORDERED that the instant civil rights/FTCA complaint be DISMISSED WITH

PREJUDICE under 28 U.S.C. § 1915(e)(2)(B).             IT IS FURTHER ORDERED that the

Plaintiff’s “Motion For A Protective Order To Stay” be DENIED. The Clerk of Court is instructed

to send a copy of this judgment to the keeper of the Three Strikes List in Tyler, Texas.

       THUS DONE AND SIGNED in Chambers this 12th day of April, 2019.




                        _______________________________________
                              JUDGE DONALD E. WALTER
                           UNITED STATES DISTRICT JUDGE
